Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is a second action non-final in response to the filing of the applicant’s remarks on 12/27/2021. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 12/27/2021 regarding claims rejections under 35 U.S.C. 103 in claims 1-2, and 4-17 have been fully considered and persuasive. A new rejection will be presented below with newly discovered prior arts: WO 2014095279 and US 20060273800.
Applicant has amended the title of the invention and is indicative of the invention. Thus, the objection is withdrawn. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 6-7, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Jurgen WO 2014095279” in view of “Horning US 20060273800”, in further view of “Tanaka US 20140077783”. 
As to claim 1, Jurgen teaches “a battery, having a DC voltage source 
and sink and/or a DC current and sink ([0012] teaches “voltage or current source or current sink”; “battery”, [0020]), and an apparatus, which has an input and an output (Figure 2a, #64a, #65a, 66a; [0077] teaches “with the output interface, the battery has an evaluation device. This is connected downstream of the imaging device. The evaluation device includes a comparator and a temperature limit value or at least one input at which a temperature limit value can be received, in particular a memory that can be present in the battery. The evaluation device is set up to output an error signal”); between input and output a current path with a current strength measuring device for measuring current strength in the current path ([0046] teaches “a current sensor for detecting the cell or battery current”; [0114] teaches “excitation signal detection device can be provided which monitors these changes in the indicated current of the cells and detects the current changes”; i.e., a current strength is a number of amperes flowing through a circuit. Jurgen’s system has a sensor and a signal detection device, and can detect battery current. A person skill in the art would place a current measuring device between an input and an output current path and measure a current of the battery).”
	Jurgen does not explicitly teach “a battery simulator”. 
Horning teaches “a battery simulator [0006] teaches “simulated battery test 
device”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen in view of Horning, so that a battery simulator will be able to efficiently test a battery charging circuit and logic circuit to determine proper operation (Horning, Abstract).
The combination of Jurgen and Horning does not explicitly teach “adapted to 
calibrate; and at least one capacitor is connected in the current path of the apparatus”.
Tanaka teaches “adapted to calibrate ([0058] teaches “The calibration circuit 302 
has a function of adjusting the amount of current added … the calibration circuit 302 includes a current value control circuit 321”; i.e., the calibration circuit can adjust amount of current added and the circuit also includes a current value control circuit. Thus, Tanaka’s system can calibrate a battery with a current value control circuit); and at least one capacitor is connected in the current path of the apparatus ([Figure 1, #111; i.e., Figure 1 shows a capacitor is connected in the current path of the device; [0029] teaches “Current output from the switching power source circuit 101 flows in the capacitor 111”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Horning in view of Tanaka, so that the device will calibrate the battery simulator, measure a currently strength, and a capacitor connected in a current path of a device. As a result, the output current can be efficiently stabilized (Tanaka, [0026]).

	As to claim 4, the combination of Jurgen, Horning and Tanaka teaches the claimed limitations as discussed in Claim 1.
Jurgen teaches “a current measuring device and/or a voltage measuring device 
([0010] teaches “detecting a voltage or a current which is linked to the cell”; [0046] teaches “a current sensor for detecting the cell or battery current”).”
	The combination of Jurgen and Tanaka does not explicitly teach “a battery simulator”.
Horning teaches a battery simulator “[0006] teaches “simulated battery test 
device”).”

effective filing date of the claimed invention to modify Jurgen and Tanaka in view of Horning, so that a battery simulator will be able to efficiently test a battery charging circuit and logic circuit to determine proper operation (Horning, Abstract).

As to claim 6, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 1.
	Jurgen teaches “an apparatus for measuring the electric voltage is provided in a voltage path between input and output ([0010] teaches “detecting a voltage or a current which is linked to the cell”; i.e., Jurgen’s system has a signal detection device and can detect battery voltage, and thus a person skill in the art will be able to measure a voltage between an input and output of the device).”

As to claim 7, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 1.
	Jurgen teaches “measuring the current strength ([0046] teaches “a current sensor for detecting the cell or battery current”; [0114] teaches “an excitation signal detection device can be provided which monitors these changes in the indicated current of the cells and detects the current changes”; i.e., a current strength is a number of amperes flowing through a circuit).”

	Tanaka teaches “a current transformer with a primary and a secondary current is disposed in the current path, wherein the secondary current runs to the current strength measuring apparatus for measuring the current strength and the primary current runs to the capacitor (Figure 1, #111; “a measuring unit”, [0028]; [0035] teaches “a current transformer 204 … a capacitor 207”, “measured current”, [0036]; Figure 2; i.e. Tanaka’s Figure 2 shows that the transformer 204’s secondary current runs to the output current (measured current), and the primary current runs to the capacitor 207. A current strength is a number of amperes flowing through a circuit).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Horning in view of
Tanaka so that a current transformer with a primary and a secondary current is disposed in the current path, wherein the secondary current runs and measures the current strength and the primary current runs to the capacitor. By combining Jurgen, Horning and Tanaka, the device can measure high currents, and efficiently calibrate the battery simulator.


Jurgen teaches “an input contactor is connected in series after the input in the 
current path and/or an output contactor is connected in series before the output (“a contactor”, [0077]; [0189] teaches “current limiting device”, Figure 1, #99; i.e., a contactor is connected in series after the input in the current path. A person still in the art will connect an output contactor in series before the output because mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960)).”

As to claim 10, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 1.
	Jurgen teaches “a communication interface for communication with the battery ([0076] teaches “The battery also includes an output interface”).”
	The combination of Jurgen and Tanaka does not explicitly teach “battery simulator”.
Horning teaches a battery simulator “[0006] teaches “simulated battery test 
device”).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 11, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 10.
Jurgen teaches “The system according to claim 10, wherein a control circuit can 
be established between the battery and the apparatus with the communication interface (“Circuits or processors”, [0009]; [0077] teaches “the output interface, the battery has an evaluation device … a microcontroller and/or to a contactor within the current bus of the battery or to control devices”), wherein the quantities measured by the apparatus and the quantities measured by the battery are compared continuously and in the event of a deviation of the quantities measured by the apparatus, the measuring apparatuses of the battery are adjusted according to the quantities measured by the apparatus ([0039] teaches “Features used to compare the two signals … used to determine the deviation”; [0105] teaches “a nominal continuous output current, a nominal continuous charging current”; [0160] teaches “The reference or references can be obtained from empirical investigations, electrochemical or electrical models or simulations … one or more deviations in at least one parameter that defines the normal condition to at least one correction value that is used for correction. This dependency, which is used for the correction, can also be determined empirically or by means of models or simulations”; i.e., Jurgen’s system has a comparator ([0176]) which can compare signals or measurements, and can also adjust or correct when there is deviation in parameters. The system can also continuously output current.  Thus, the system will be able to continuously compare measurements of the device and the simulation).”
	The combination of Jurgen and Tanaka does not explicitly teach “battery simulator”.
Horning teaches a battery simulator “[0006] teaches “simulated battery test 
device”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Tanaka in view of Horning, establishing a control circuit between a battery simulator and an apparatus with a communication interface; and quantities measured by the apparatus and the quantities measured by the battery simulator are compared continuously and the battery simulator are adjusted according to the quantities measured by the apparatus in the event of a deviation of the quantities measured by the battery simulator and by the apparatus so that a battery simulator will be able to efficiently test a battery charging circuit and logic circuit to determine proper operation (Horning, Abstract).


connection (Figure 2a, #64a, #65a, 66a; [0077] teaches “the output interface, the battery has an evaluation device. This is connected downstream of the imaging device. The evaluation device includes a comparator and a temperature limit value or at least one input at which a temperature limit value can be received, in particular a memory that can be present in the battery. The evaluation device is set up to output an error signal”); a current path whose current strength is measured, is provided between the input and the output ([0046] teaches “a current sensor for detecting the cell or battery current”; [0114] teaches “excitation signal detection device … detects the current changes”; i.e., a current strength is a number of amperes flowing through a circuit. Jurgen’s system has a sensor and a signal detection device and can detent battery current. A person skill in the art would place a current measuring device between an input and an output current path and measure a current of the battery).”
	Jurgen does not explicitly teach “a battery simulator”. 
Horning teaches “a battery simulator ([0006] teaches “simulated battery test 
device”; [0007] teaches “to adjust a reference voltage to the low simulated
battery voltage”).”
It would have been obvious to one of ordinary skill in the art before the

The combination of Jurgen and Horning does not explicitly teach “a method for 
calibrating a battery; and a capacitor in the current path is at least partially charged by the battery simulator and then the capacitor at least partially charges the battery simulator”.
Tanaka teaches “a method for calibrating a battery ([0058] teaches “The 
calibration circuit 302 has a function of adjusting the amount of current added … the calibration circuit 302 includes a current value control circuit 321”; i.e., the calibration circuit can adjust amount of current added and the circuit also includes a current value control circuit. Thus, Tanaka’s system can calibrate a battery with a current value control circuit); and a capacitor in the current path is at least partially charged by the battery and then the capacitor at least partially charges the battery ([Figure 1, #111; i.e., Figure 1 shows a capacitor 111 is connected in the current path of the device; [0006] teaches “an adjusting apparatus includes a capacitor that is charged by output current output from a switching power source circuit”; [0030] teaches “The first control unit 115 ends the discharging of the capacitor 111”; i.e., a capacitor can store energy, and when the capacitor discharges its stored energy, it can provide energy to other devices such as charging or at least partially charging a battery or a battery simulator).”

effective filing date of the claimed invention to modify Jurgen and Horning in view of Tanaka, so that the device will calibrate the battery simulator, a capacitor in the current path will be at least partially charged by the battery simulator and then the capacitor will at least partially charges the battery simulator. As a result, the output current can be efficiently stabilized (Tanaka, [0026]).

As to claim 16, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 15.
Jurgen teaches “the current path after the input is interrupted with an input 
contactor and/or before the output is interrupted with an output contactor (“a contactor”, [0077]; [0189] teaches “current limiting device”, Figure 1, #99; i.e., a contactor is connected after the input in the current path. A person still in the art will connect an output contactor before the output because mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960)), when a measurement of the voltage is carried out on a voltage path between the input and the output ([0010] teaches “detecting a voltage or a current which is linked to the cell”; i.e., Jurgen’s system has a signal detection device and can detect battery voltage, and thus a person skill in the art will be able to measure a voltage between an input and output of the device).”

As to claim 17, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 16.
Jurgen teaches “with the aid of a communication interface a control circuit exists 
(“Circuits or processors”, [0009]; [0077] teaches “the output interface, the battery has an evaluation device … a microcontroller and/or to a contactor within the current bus of the battery or to control devices”), and that the quantities measured are compared with the quantities measured in the voltage path and in the current path ([0018] teaches “The deviation can be detected by considering the reaction signal alone (possibly also compared to a specified reference) and/or by comparing the reaction signal with the excitation signal”; [0039] teaches “compare the two signals”; i.e., Jurgen’s system has a comparator ([0176]) which can compare signals or measurements. Thus, the system will be able to compare measurements of the device and the simulation) and in the event of deviations between the quantities measured by the battery simulator and the quantities measured in the voltage path and in the current path, measuring devices of the battery simulator are adjusted according to the quantities measured in the voltage path and in the current path ([0160] teaches “The reference or references can be obtained from empirical investigations, electrochemical or electrical models or simulations … one or more deviations in at least one parameter that defines the normal condition to at least one correction value that is used for correction. This dependency, which is used for the correction, can also be determined empirically or by means of models or simulations”; i.e., Jurgen’s system has a comparator ([0176]) which can compare signals or measurements, and can also adjust or correct when there is deviation in parameters.).”
	The combination of Jurgen and Tanaka does not explicitly teach “battery simulator”.
Horning teaches a battery simulator “[0006] teaches “simulated battery test 
device”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Tanaka in view of Horning, so that the quantities measured by the battery simulator are compared with the quantities measured in the voltage path and in the current path, and in the event of deviations between the quantities measurements, measuring devices of the battery simulator are adjusted according to the quantities measured in the voltage path and in the current path. As a result, a battery simulator will be able to efficiently test a battery charging circuit and logic circuit to determine proper operation (Horning, Abstract).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Jurgen WO 2014095279” in view of “Horning US 20060273800”and “Tanaka US 20140077783”,  in further view of “Mack DE 29621472”.

claimed limitations as discussed in Claim 1.
	The combination of Jurgen and Tanaka does not explicitly teach “a battery simulator”. 
Horning teaches a battery simulator “[0006] teaches “simulated battery test 
device”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Tanaka in view of Horning, so that a battery simulator will be able to efficiently test a battery charging circuit and logic circuit to determine proper operation (Horning, Abstract).
	The combination of Jurgen, Horning and Tanaka does not explicitly teach “the battery simulator is suitable for receiving or delivering voltages above 100 Volts and/or currents above 100 Amperes”.
Mack teaches “the battery simulator is suitable for receiving or delivering 
voltages above 100 Volts and/or currents above 100 Amperes (“battery simulator”, [0004]; [0010] teaches “Load with high capacity from over 100 Ah to over 5000 Ah (e.g. As lead accumulators), which require a variable current, especially with a constant battery voltage”; i.e. Ah indicates how much amperage a battery can provide, and rating is abbreviated as Ah for large batteries).”
It would have been obvious to one of ordinary skill in the art before the
.

	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Jurgen WO 2014095279” in view of “Horning US 20060273800” and “Tanaka US 20140077783”, in further view of “Loftus US 20150268285”.
As to claim 5, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 1.
	Jurgen teaches “the current strength is measured ([0046] teaches “a current sensor for detecting the cell or battery current”; [0114] teaches “an excitation signal detection device can be provided which monitors these changes in the indicated current of the cells and detects the current changes”; i.e., a current strength is a number of amperes flowing through a circuit).”
	Jurgen does not explicitly teach “a battery simulator”. 
	Horning teaches “a battery simulator “[0006] teaches “simulated battery test 
device”; [0007] teaches “to adjust a reference voltage to the low simulated
battery voltage”).”
	It would have been obvious to one of ordinary skill in the art before the

	The combination of Jurgen and Horning does not explicitly teach “the at least one capacitor is charged by the battery; and the capacitor is discharged in the battery”.
	Tanaka teaches “the at least one capacitor is charged by the battery; and the capacitor is discharged in the battery ([0006] teaches “an adjusting apparatus includes a capacitor that is charged by output current output from a switching power source circuit”; [0030] teaches “an excitation signal detection device can be provided which
monitors these changes in the indicated current of the cells and detects the current changes”; i.e., when a capacitor is charged by a battery or a battery simulator, it stores energy; and when the capacitor’s energy is discharged, it releases its stored energy in a battery or in a battery simulator).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen and Horning in view of Tanaka, so that least one capacitor is charged by or discharged by a battery or a battery simulator. As a result, the output current can be efficiently stabilized (Tanaka, [0026]).
	The combination of Jurgen, Horning and Tanaka does not explicitly teach “the apparatus is operable in a motor operating mode and in a generator operating mode”.
[0031] teaches “one or more electric motors … The electric motors 504 may be configured as generators”; [0032] teaches “In a regenerative mode, the power electronics module 516 will convert the three-phase AC current from the electric motors 504 acting as generators to the DC voltage required by the battery pack 514”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen, Horning and Tanaka in view of Loftus, so that the apparatus is operable in a motor operating mode and at least one capacitor is charged by a battery simulator; and operable in a generator operating mode and the capacitor is discharged in the battery simulator. By combining Jurgen, Horning, Tanaka and Loftus, the device can efficiently test a battery and calibrate the battery simulator (Loftus, [0032]).  

	As to claim 8, the combination of Jurgen, Horning and Tanaka teaches the claimed limitations as discussed in Claim 7.
Jurgen teaches “the current strength measuring apparatus for measuring the 
electrical current strength comprises a measuring resistance ([0015] teaches “The reaction signal can be determined as a voltage or current signal, or as a signal that reflects the complex, real or imaginary internal resistance of the cell”; [0046] teaches “a current sensor for detecting the cell or battery current”; [0114] teaches “an excitation signal detection device can be provided which monitors these changes in the indicated current of the cells and detects the current changes in the load as an excitation signal”; i.e., a current strength is a number of amperes flowing through a circuit).”
	The combination of Jurgen, Horning and Tanaka does not explicitly teach “an apparatus for measuring the electrical voltage is connected in parallel”.
Loftus’s teaches “an apparatus for measuring the electrical voltage is connected 
in parallel (“internal resistance”, [0029]; [0037] teaches “A system may use a sensor module 604 to measure the characteristics of one or more battery cell modules 602”; Figure 2; i.e. Loftus’s battery parameters include an internal resistance, and the device can measure the characteristics of battery cell. Thus, the device can measure a resistance which is one of the characteristics of the battery cells at the point where one of the capacitors is connected in parallel in Figure 2).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen, Horning and Tanaka in view of Loftus, an electrical current strength measuring apparatus will comprise a measuring resistance which is connected in parallel with the electrical voltage measuring apparatus so that the device can efficiently made measurement, and calibrate the battery simulator.  

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Jurgen WO 2014095279” in view of “Horning US 20060273800”and “Tanaka US 20140077783”, in further view of “Shih US 20140087227”.
As to claim 12, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 1.
	Horning teaches “capacitor (“capacitor 126”, [0019]).”
	The combination of Jurgen, Horning and Tanaka does not explicitly teaches “the at least one capacitor has a total capacitance of more than 10 Farad, in particular of more than 100 Farad, preferably of more than 1000 Farad”.
Shih teaches “the at least one capacitor has a total capacitance of more than 10 
Farad, in particular of more than 100 Farad, preferably of more than 1000 Farad ([0057] teaches “a supercapacitor 61 having a capacitance of at least about 0.1 Farad, or even about 10 Farad”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen, Horning and Tanaka in view of Shih, having at least a total capacitance of more than 10 Farad by a capacitor so that the battery simulator will have higher magnitude of a total charge capacity.

As to claim 13, the combination of Jurgen, Horning and Tanaka teaches the 

	Horning teaches “capacitor (“capacitor 126”, [0019]).”
	The combination of Jurgen, Horning and Tanaka does not explicitly teaches “the capacitor comprises at least one electrochemical capacitor”.
Shih teaches “the capacitor comprises at least one electrochemical capacitor 
([0057] teaches “a capacitor 61 that is a supercapacitor, which is generally an electrochemical capacitor with relatively high energy density”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Jurgen, Horning and Tanaka in view of Shih, comprising at least one electrochemical capacitor so that a battery simulator will have higher magnitude of a total charge capacity.

As to claim 14, the combination of Jurgen, Horning and Tanaka teaches the 
claimed limitations as discussed in Claim 13.
	Horning teaches “capacitor (“capacitor 126”, [0019]).”	
	The combination of Jurgen, Horning and Tanaka does not explicitly teaches “the electrochemical capacitor comprises at least one supercapacitor”.
Shih teaches “the electrochemical capacitor comprises at least one 
supercapacitor ([0057] teaches “a capacitor 61 that is a supercapacitor, which is generally an electrochemical capacitor with relatively high energy density”).”

effective filing date of the claimed invention to modify Jurgen, Horning and Tanaka in view of Shih, comprising at least one supercapacitor which is an electrochemical capacitor so that the battery simulator will have higher magnitude of a total charge capacity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Clarke US 20170331162” teaches “A battery charger and method is disclosed for detecting when a battery has a low state of health while simultaneously charging or maintaining the battery. A battery charger includes a pair of electrical conductors to electrically couple with a battery, and a display electrically coupled to a processor. The display being configured to indicate a bad battery indicator when the battery has a low state of health and whether the battery is good to start

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/Primary Examiner, Art Unit 2863